    

EXHIBIT

— A

    

PROMISSORY NOTE

  
 

 

    

Referérinéa in the boxes above a are for Lender's use only and do not limit the applicability of this document to any ff
Any item above containing "®**" has been omitted due to text length limitations.

  
 

 

 

Borrower: Linebacker Holdings, LLC Lender: WHITNEY BANK
21385 Marion Lane GNO ST4 COMML BNKG
Mandeville, LA 70471 P, O. BOX 61260

NEW ORLEANS, LA 70161-9967

 

Principal Amount: $1,381,250.00 Date of Note: December 9, 2016

PROMISE TO PAY. Linebacker Holdings, LLC ("Borrower") promises to pay to the order of WHITNEY BANK (“Lender”), in lawful money of the
United States of America the sum of One Million Three Hundred Eighty-one Thousand Two Hundred Fifty & 00/100 Dollars (U.S,
$1,381,250.00}, together with simple interest assessed on the unpaid principal balance of this Note as outstanding from time to time,
calculated as described in the "INTEREST CALCULATION METHOD” paragraph using a rate of 4.290% per annum hased on a year of 360 days,
commencing on December 9, 2016, and continuing until this Note is paid in full.

PAYMENT. Borrower will pay this loan in 180 payments of $10,462.04 each payment. Borrower's first payment is due January 9, 2017, and .
all subsequent payments are due on the same day of each month after that. Borrower's final payment due on December 9, 2031, may be

greater if Borrower does not make payments as scheduled. Unless otherwise agreed or required by applicable law, payments will be applied

first to any accrued unpaid interest; then to principal; then to any fate charges; and then to any unpaid collection costs. Borrower will pay

Lender at Lender's address shown above or at such other place as Lender may designate in writing.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is
outstanding. All interest payable under this Note is computed using this method. This calculation method results in a higher effective interest
rate than the numeric interest rate stated in this Note.

PREPAYMENT PENALTY. Upon prepayment of this Note, Lender is entitled to the following prepayment penalty: The Borrower may not prepay
the unpaid principal balance of this loan during the first two (2) years of its term unless the Borrower concurrently pays a prepayment penalty to
the Lender. Upon the Borrower's prepayment of the loan in full (i) within one (1) year of the Date of Note, the prepayment penalty will equal
two percent (2%) of the unpaid principal balance; (ii) within two (2) years of the Date of Note, the prepayment penalty will equal one percent
(1%) of the unpaid principal balance. Other than Borrower's obligation to pay any prepayment penalty, Borrower may prepay this Note in full at
any time by paying the then unpaid principal balance of this Note, plus accrued simple interest and any unpaid late charges through date of
prepayment. If Borrower prepays this Note in full, or if Lender accelerates payment, Borrower understands that, unless otherwise required by
law, any prepaid fees or charges will not be subject to rebate and will be earned by Lender at the time this Note is signed. Early payments will
not, unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in Borrower's making fewer payments. Borrower agrees not to send
Lender payments marked "paid in full", "without recourse”, or similar language. If Borrower sends such a payment, Lender may accept it
without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender, All written
communications concerning disputed amaunts, including any check or other payment instrument that indicates that the payment constitutes
“payment in full" of the amount owed or that is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: WHITNEY BANK, LENDING SERVICES, P. O. BOX 211269 MONTGOMERY, AL 36121.

LATE CHARGE. If Borrower fails to pay any payment under this Note in full within 10 days of when due, Borrower agrees to pay Lender a late
payment fee in an amount equal to 5.000% of the unpaid portion of the regularly scheduled payment or $250.00, whichever is less with a
maximum of $250.00. Late charges will not be assessed following declaration of default and acceleration of the maturity of this Note.

INTEREST AFTER DEFAULT. If Lender declares this Note to be in default, Lender has the right prospectively to adjust and fix the simple interest
rate under this Note until this Note Is paid in full, as follows: (A) If the original principal amount of this Note is $250,000 or less, the fixed
default interest rate shall be equal to eighteen (18%) percent per annum based on a year of 360 days, or three (3%) percent per annum in
excess of the interest rate under this Note, whichever is greater. (B) If the original principal amount of this Note is more than $250,000, the
fixed default interest rate shall be equal to twenty-one (21%) percent per annum based on a year of 360 days, or three (3%) percent per annum
in excess of the interest rate under this Note at the time of default, whichever is greater.

DEFAULT. Each of the following shall constitute an event of default ("Event of Default") under this Note:
Default Under Loan Agreement. If an event of default occurs or exists under the terms of Borrower's Loan Agreement in favor of Lender.
Payment Default. Borrower fails to make any payment when due under this Note.

Default Under Security Agreements. Should Borrower or any guarantor violate, or fail to comply fully with any of the terms and conditions
of, or default under any security right, instrument, document, or agreement directly or indirectly securing repayment of this Note.

Other Defaults in Favor of Lender. Should Borrower or any guarantor of this Note default under any other loan, extension of credit, security
right, instrument, document, or agreement, or obligation in favor of Lender.

Default in Favor of Third Parties. Should Borrower or any guarantor default under any loan, extension of credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other creditor or person that may affect any property or other
collateral directly or indirectly securing repayment of this Note.

Insolvency. Should the suspension, failure or insolvency, however evidenced, of Borrower or any Guarantor of this Note occur or exist.
Death or Interdiction. Should any guarantor of this Note die or be interdicted.

Readjustment of Indebtedness. Should proceedings for readjustment of indebtedness, reorganization, bankruptcy, composition or extension
under any insolvency law be brought by or against Borrower or any guarantor.

Assignment for Benefit of Creditors. Should Borrower or any guarantor file proceedings for a respite or make a general assignment for the
benefit of creditors.

Receivership. Should a receiver of all or any part of Borrower's property, or the property of any guarantor, be applied for or appointed.
Dissolution Proceedings. Proceedings for the dissolution or appointment of a liquidator of Borrower or any guarantor are commenced.

False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
Note or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false
or misleading at any time thereafter.

Material Adverse Change. Should any material adverse change occur in the financial condition of Borrower or any guarantor of this Note or
should any material discrepancy exist between the financial statements submitted by Borrower or any guarantor and the actual financial
condition of Borrower or such guarantor.,

Insecurity. Lender in good faith believes itself insecure with regard to repayment of this Note.

LENDER'S RIGHTS UPON DEFAULT. Should any one or more default events occur or exist under this Note as provided above, Lender shall have
the right, at Lender's sole option, to declare formally this Note to be in default and to accelerate the maturity and insist upon immediate payment
in full of the unpaid principal balance then outstanding under this Note, plus accrued interest, together with reasonable attorneys’ fees, costs,
expenses and other fees and charges as provided herein. Lender shall have the further right, again at Lender's sole option, to declare formal
default and to accelerate the maturity and to insist upon immediate payment in full of each and every other loan, extension of credit, debt,
liability and/or obligation of every nature and kind that Borrower may then owe to Lender, whether direct or indirect or by way of assignment,
and whether absolute or contingent, liquidated or unliquidated, voluntary or involuntary, determined or undetermined, secured or unsecured,
whether Borrower is obligated alone or with others on a “solidary" or "joint and several" basis, as a principal obligor or otherwise, all without
further notice or demand, unless Lender shall otherwise elect.

ATTORNEYS' FEES; EXPENSES. If Lender refers this Note to an attorney for collection, or files suit against Borrower to collect this Note, or if
Borrower files for bankruptcy or other relief from creditors, Borrower agrees to pay Lender's reasonable attorneys’ fees in an amount not
exceeding 25.000% of the principal balance due on the loan.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
the State of Louisiana without regard to its conflicts of law provisions. This Note has been accepted by Lender in the State of Louisiana.

RETURNED ITEM CHARGE. In the event that Borrower makes any payment under this Note by check or electronic payment and Borrower's

 
PROMISSORY NOTE
(Continued) - Page 2

 

check or electranic payment is returned to Lender unpaid for any reason, Borrower agrees to pay Lender a returned item charge in an amount of
$15.00 or 5.000% of the dishonored item {whether check or electronic payment), whichever is greater.

DEPOSIT ACCOUNTS. As collateral security for repayment of this Note and all renewals and extensions, as well as to secure any and all other
loans, notes, indebtedness and obligations that Borrower may now and in the future owe to Lender or incur in Lender's favor, whether direct or
- indirect, absolute or contingent, due or to become due, of any nature and kind whatsoever (with the exception of any indebtedness under a
consumer credit card account), and to the extent permitted by law, Borrower is granting Lender a continuing security interest in any and all
funds that Borrower may now and in the future have on deposit with Lender or in certificates of deposit or other deposit accounts as to which
Borrower is an account holder (with the exception of IRA, pension, and other tax-deferred deposits). Borrower further agrees that, to the extent
permitted by law, Lender may at any time apply any funds that Borrower may have on deposit with Lender or in certificates of deposit or other
deposit accounts as to which Borrower is an account holder against the unpaid balance of this Note and any and ail other present and future
indebtedness and obligations that Borrower may then owe to Lender, in principal, interest, fees, costs, expenses, and reasonable attorneys’
fees.

COLLATERAL. Borrower acknowledges this Note is secured by the collateral referenced in the separate security documentis). Collateral
securing other loans with Lender may also secure this Note as the result of cross-collateralization.

FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial statements and other related information at such frequencies
and in such detail as Lender may reasonably request.

- ADDITIONAL INFORMATION REGARDING FINANCIAL STATEMENTS. With respect to any provision in this Agreement regarding financial
statements, Borrower agrees to provide to the Lender upon request, but in any event on at least an annual basis, true and correct current
financial statements in form and substance satisfactory to the Lender. The financial statements shall include, among other things, detailed
information regarding {i} any entities, such as corpdrations, partnerships, or limited liability companies of which the Borrower is the majority
owner and (ii) any entities of which the Borrower fs not the majority owner, but for which Borrower is directly or contingently liable on debts or
obligations of any kind incurred by those entities. Alt financial statements or records submitted to Lender via electronic means, Including,
without limitation by facsimile, open internet communications or other telephonic or electronic methods, including, without limitation, documents
in Tagged Image Format Files (“TIFF”) or Portable Document Format (“PDF”) shall be treated as originals, fully binding and with full legal force
and effect and the parties waive any rights they may have to object to such treatment. The Lender may rely on all such records in good faith as
complete and accurate records praduced or maintained by or on behalf of the party submitting such records.

ADDITIONAL COLLATERAL. To the extent permitted by applicable law, as further collateral security for the repayment of this Note/Credit
Agreement and all renewals and extensions, as well as to secure any and all other loans, nates, indebtedness and obligations, in principal,
interest, fees, costs, expenses and attorneys’ fees, and for the payment and performance of all agreements with respect ta any swap, forward,
future, or derivative transaction or option or similar agreement involving, or settled by reference to, one or rnore interest rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices or measures of economic, financial or pricing risk
or value, that Borrower (or any of them) may now and in the future owe to Lender or incur in Lender's favor, whether direct or indirect, absolute
or contingent, due or to become due, of any nature and kind whatsoever (with the exception of any indebtedness under a consumer credit card
account), Borrower is granting Lender a continuing security interest in, all property of Borrower of every nature or kind whatsoever {with the
exception of IRA, pension, and other tax-deferred accounts) owned by Borrower or in which Borrower has an_ interest that is now or hereafter
on deposit with, in the possession of, under the control of or held by Lender in definitive form, book entry form or in safekeeping, custodian
accounts, securitiss accounts, also including all deposit accounts, money, funds on deposit in checking, savings, custodian and other accounts,
instruments, negotiable instruments, certificates of deposit, commercial paper, stocks, bonds, treasury bills and other securities, investment
property, financial assets, security entitlements, documents, documents of title, payment intangibles, goods, chattel paper, and any general
intangibles not previously listed, and Borrower hereby grants to Lender a right of set-off and/or compensation with respect to all such property.
All above types of collateral shall have the meaning provided in UCC Rev. Art. 9, as adopted and revised in the state that governs this
agreement. Borrower further hereby releases Lender from any obligation to take any steps to collect proceeds of or preserve any of Borrower's
rights, including, without limitation, rights against prior parties, in the collateral In which Lander possesses a security Interest, and Lender's only
duty with respect to such collateral shall be solely to use reasonable care in the physical preservation of the collateral which is in the actual
possession of Lender.

APPRAISAL/INSPECTION. Lender may require at any time a new appraisal, including an internal inspection, at Lender’s option, of any reel estate
or other property that secures the Note. Borrower agrees to reimburse Lender, within ten (10) days of receipt of any invoice therefor, for any
costs in connection with any such appraisal or internal inspection.

WAIVER OF JURY TRIAL. Borrower and Lender knowingly, voluntarily and irrevocably waive, to the fullest extent permitted by applicable law,
any and all rights either may have to trial by jury in any legal proceeding based on, arising out of, or in any way related to; this Agreement, the
obligations, any notes, loan agreements, or any other loan document or agreement executed or contemplated to be executed in connection with
any of the obligations; or any of the transactions conternplated hereby or thereby. This jury waiver also applies to any claim, counterclaim,
cause of action or demand arising from or related to {i} any course of conduct, course of dealing, or relationship of Borrower, any obligor, or any
other person with Lender or any employee, officer, director or assignee of Lender in connection with the obligations; or (ii) any statement
(whether verbal or written) or actions of any person by or on behalf of Lender to Borrower, any obligor, or any other person in connection with
the obligations, regardless of whether such cause of action or demand arises by contract, tort or otherwise. Borrower hereby acknowledges
that this walver of jury trial is a material inducement to the Lender in extending credit to the Borrower, that the Lender would not have extended
such credit without this jury trial waiver, and that Borrower has been represented by an attorney or has had an opportunity to consult with an
attorney in connection with this jury trial waiver end understands the legal effect of this waiver. Borrower further certifies that no person has
represented to it, expressly or otherwise, that Lender or any other person would not, in the event of a legal proceeding, seek to enforce the
foregoing waiver.

WAIVERS. Borrower and each guarantor of this Note hereby waive demand, presentment for payment, protest, notice of protest and notice of
nonpayment, and all pleas of division and discussion, and severally agree that their obligations and liabilities to Lender hereunder shall be on a
"solidary" or "Joint and several” basis. Borrower and each guarantor further severally agree that discharge or release of any party who is or may
be liable to Lender for the indebtedness represented hereby, or the release of any collateral directly or indirectly securing repayment hereof, shall
not have the effect of releasing any other party or parties, who shall remain liable to Lender, or of releasing any other collateral that Is not
expressly released by Lender. Borrower and each guarantor additionally egree that Lender's acceptance of payment other then in accordance
with the terms of this Note, or Lender's subsequent agreement to extend or modify such repayment terms, or Lender's failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the effect of releasing Borrower or any other party or parties from
their respective obligations to Lender, or of releasing any collateral that directly or Indirectly secures repayment hereof. In addition, any failure
or delay on the part of Lender to exercise any of the rights and remedies granted to Lender shall not have the effect of waiving any of Lender's
rights and remedies. Any partial exercise of any rights and/or remedies granted to Lender shall furthermore not be construed as a waiver of any
other rights and remedies; it being Borrower's intent and agreement that Lender's rights and remedies shall be cumulative in nature, Borrower
and each guarantor further agree that, should any default event occur or exist under this Note, any waiver or forbearance on the part of Lender
to pursue the rights and remedies available to Lender, shall be binding upon Lender only to the extent that Lender's specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of Lender as to one default event shall not be construed as a waiver
or forbearance as to any other default. Borrower and each guarantor of this Note further agree that any late charges provided for under this
Note will not be charges for deferrat of time for payment and will not and are not intended to compensate Lender's for a grace or cure period,
and no such deferral, grace or cure period has or will be granted to Borrower in return for the imposition of any late charge. Borrower
recognizes that Borrower's failure to make timely payment of amounts due under this Note will result in damages to Lender, including but not
limited to Lender's loss of the use of amounts due, and Borrower agrees that any late charges imposed by Lender hereunder will represent
teasonable compensation to Lender for such damages. Failure to pay in full any installment or payment timely when due under this Note,
whether or not a late charge is assessed, will remain and shail constitute an Event of Default hereunder.

SUCCESSORS AND ASSIGNS LIABLE. Borrower's and each guarantor’s obligations and agreements under this Note shall be binding upon
Borrower's and each guarantor’s respective successors, heirs, legatees, devisees, administrators, executors and assigns. The rights and
remedies granted to Lender under this Note shall inure to the benefit of Lender's successors and assigns, as well as to any subsequent holder or
holders of this Note.

CAPTION HEADINGS. Caption headings in this Note are for convenience purposes only and are not to be used to interpret or define the
provisions of this Note.

” SEVERABILITY. If any provision of this Note is held to be invaiid, illegal or unenforceable by any court, that provision shall be deleted from this
Note and the balance of this Note shall be interpreted as if the deleted provision never existed.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's successors, heirs, legatees, devisees,
administrators, executors and assigns, and shall inure to the benefit of Lender and its successors and assigns.

APPLICABLE LENDING LAW. To the extent not preempted by federal law, this business or commercial loan is being made under the terms and
provisions of La. R.S. 9:3509, et seq.
PROMISSORY NOTE
(Continued)

Page 3

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE.

BORROWER:
LINEBACKER HOLDINGS, LLC

CHARLOTTE SOPHIA LLC, M pager of Linebacker Holdings, LLC

=

    

By: = —
—Blake Bourque; Manager of Charlotte Saphia LLC

 

 

LesePre, Vet. 16.3.10.005 Cops, D411 USA Ceeparation 1397, 2016. AY Rights Reserved. - LA ecilenmpre\CPRLPLIOZ0.FC TH244592 PA-3O4
